United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bellmawr, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Aaron B. Aumiller, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1859
Issued: May 10, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 28, 2017 appellant, through counsel, filed a timely appeal from a March 1, 2017
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP met its burden of proof to terminate appellant’s wageloss compensation and medical benefits effective December 23, 2014; and (2) whether appellant

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.

met her burden of proof to establish continuing employment-related disability after
December 23, 2014.
On appeal counsel contends that OWCP’s decision is erroneous as it is based on flawed
findings of fact and mistaken conclusions of law. He asserts that OWCP disobeyed its procedures,
noting that appellant’s treating physicians are better qualified than OWCP’s referral physician to
render an opinion regarding the causal relationship between appellant’s rheumatoid arthritis
condition and the accepted employment-related condition. Counsel further asserts that the medical
report of OWCP’s referral physician is not entitled to the weight of the medical evidence as it
contains inconsistencies while the treating physicians’ opinions are well rationalized. He contends
that at the very least, appellant should have been referred to a referee physician to resolve a conflict
in medical opinion between her physicians and OWCP’s referral physician, prior to the termination
of her compensation benefits.
FACTUAL HISTORY
On December 18, 2004 appellant, then a 43-year-old mail processor, filed a traumatic
injury claim (Form CA-1) alleging that on that day she developed lower left back pain as a result
of lifting mail out of containers and placing it onto a ledge. She stopped work on the date of injury
and has not returned to work.
On February 1, 2005 OWCP accepted the claim for herniated disc at L5-6. It paid
compensation benefits on the supplemental rolls from February 19 to March 18, 2005. OWCP
authorized intraoperative fluoroscopy performed on August 9, 2005 by Dr. Vincent M. Padula, a
Board-certified anesthesiologist. Appellant received compensation benefits for temporary total
disability on the periodic rolls as of April 17, 2005.
Appellant continued to receive medical treatment and was authorized by OWCP to undergo
thoracic spinal cord stimulator trial (advanced bionic octrode) performed by Dr. Dajie Wang, a
Board-certified anesthesiologist, on September 22, 2008.
On November 5, 2010 OWCP referred appellant, together with a statement of accepted
facts (SOAF), the medical record, and a list of questions, to Dr. Lawrence I. Barr, a Board-certified
orthopedic surgeon, for a second opinion to determine whether she continued to have residuals and
disability due to the accepted employment-related condition. In a November 24, 2010 medical
report, Dr. Barr examined appellant and provided an impression of degenerative disc disease of
the lumbar spine. He opined that no actual work injury occurred and thus, there was no causal
relationship between her condition and her federal employment. Dr. Barr reasoned that appellant
was merely performing her regular job duties on December 18, 2004 and there was no incident.
He maintained that her leg just gave out. Dr. Barr further reasoned that appellant had a normal
electromyogram (EMG) and there was no nerve compression. He permanently restricted her to
performing sedentary work only. Dr. Barr recommended that appellant undergo a functional
capacity evaluation (FCE) to determine her actual capabilities and the work duties she could
perform.
On August 16, 2011 Cynthia Bilicki Nimz, a doctor of physical therapy, conducted an FCE.
She noted that appellant could perform sedentary work with certain restrictions eight hours a day,

2

40 hours a week. Ms. Nimz further noted that she may require breaks/changing of positions as
needed due to reported discomfort from sitting or standing too long.
On July 9, 2014 OWCP received a copy of the employing establishment’s June 16, 2014
offer for a full-time modified position accepted and signed by appellant on July 1, 2014. On
July 29, 2014 appellant advised OWCP that she had not returned to work. She claimed that she
never accepted the employing establishment’s job offer.
On September 30, 2014 OWCP referred appellant, together with a SOAF, the medical
record, and a list of questions, to another second opinion physician, Dr. Stanley R. Askin, a Boardcertified orthopedic surgeon, to determine whether she continued to have residuals and disability
due to the accepted work injury. In an October 17, 2014 report, Dr. Askin reviewed the SOAF
and medical record. On physical examination, he reported that appellant was a well-developed
and well-nourished lady and in no distress. Dr. Askin indicated that her reported area of back pain
took up most of the lumbosacral spine area. Despite the reported pain, he noted that there was no
spasm of the paravertebral muscles. Appellant had 70 degrees of forward flexion and 15 degrees
side bending to each side. There was no tenderness at the greater trochanters or the sciatic notches.
Calf circumferences measured 38 centimeters equally. Muscle function of the hip abductors, hip
adductors, hip flexors, hip extensors, quadriceps, hamstrings, and ankle and toe motors were
normally contractile. Straight leg raising was permitted to 90 degrees for each leg without a report
of radicular pain, but there was a pulling sensation in the upper posterior thigh and buttock area.
Deep tendon reflexes at the knees and ankles were symmetrical. Sensation was preserved to light
touch about both lower extremities. Dr. Askin related that of incidental note, appellant’s knees
appeared visibly widened, but they were not tender to touch. Both knees had audible and palpable
retropatellar crepitance on motion. Dr. Askin reviewed a February 14, 2008 lumbar magnetic
resonance imaging (MRI) scan which revealed disc bulging that was most significant at L1-2 and
L2-3 and desiccation of the L5-S1 disc.
Dr. Askin noted that although he was bound by the SOAF, the accepted diagnosis was of
historical utility only. He related that appellant had rheumatoid arthritis, a condition perfectly
capable of causing back pain, and there was no reason why this condition could not explain her
back pain complaints. Dr. Askin furthermore related that even apart from her rheumatologic
condition, she was at an age when run-of-the-mill degenerative disc disease was frequently the
best explanation for back pain. He maintained that the bottom line was that the medical basis of
appellant’s back pain was either due to her degenerative disc disease and/or rheumatologic
condition. Dr. Askin noted that there was no objective finding of any compensable condition. He
found that appellant’s injury-related condition had resolved. Dr. Askin also found that she did not
continue to suffer from any disabling residuals or lingering effects of her work injury. There was
no clinical finding to support continuation of appellant’s accepted work injury.
Dr. Askin advised that he had no injury-related reason to preclude her return to full-duty
work. He related that if appellant perceived that she was incapable of working due to her nonworkrelated conditions that was a separate issue. Dr. Askin further related that he did not dispute that
pain may have been associated with the activity described, but it was merely a temporary
expression of discomfort. Lingering complaints of pain so many years later could not be on the
basis of that singular event. He noted that was not the nature of an injury, but rather a disease.
Dr. Askin noted that in this respect, the FCE indicated that appellant had some limitations that

3

might be accommodated and appeared to subsume her nonwork-related problem, which again
included the degenerative disc condition and/or rheumatologic problem. He maintained that the
fact that she smoked could also be understood to be a potential hindrance for performing physically
demanding activities, which was not work related. Dr. Askin noted that there was no indication
for further medical treatment since 2011 and that was also appellant’s history. She did not require
any medical care for her work-related injury. Dr. Askin related that spinal cord stimulators were
not efficacious in restoring function. They addressed pain which was a nebulous process not
generally responsive to the proposed management. Alternatively, spinal cord stimulation routinely
failed to improve capability for activity.
Dr. Askin advised that appellant would not benefit from any other diagnostic testing or
treatment related to her work-related injury at that time. He related that certainly, she should
remain under the care of her rheumatologist for her rheumatologic condition. Dr. Askin advised
that weight loss and discontinuation of smoking would improve her condition. Regarding
appellant’s ability to return to full-time work without restrictions due to her other conditions, he
noted that her baseline degenerative disc disease and rheumatoid arthritis could contribute to
perceptions of musculoskeletal discomfort with exertion. Dr. Askin related that limitations which
were routinely imposed for musculoskeletal disorders were not necessary because there would be
harm to appellant if exertion was permitted. He maintained, however, that it was permissible for
a person to work despite having discomfort. Dr. Askin determined that appellant had attained
maximum medical improvement (MMI) from her work-related injury. He indicated that a firm
diagnosis for her present condition was degenerative disc disease and rheumatoid arthritis.
Dr. Askin concluded that appellant would not benefit from another FCE given that she did not
benefit from the first FCE. He further concluded that work hardening programs were unlikely to
be effective in addressing her complaints. In an October 17, 2014 work capacity evaluation (Form
OWCP-5c), Dr. Askin noted that appellant could perform her usual job with no restrictions.
On November 19, 2014 OWCP provided appellant with a notice of proposed termination
of her wage-loss compensation and medical benefits because she was no longer disabled due to
her accepted employment-related injury. It determined that the weight of the medical evidence
rested with the October 17, 2014 report of Dr. Askin. Appellant was afforded 30 days to submit
additional evidence or argument.
Appellant submitted a November 24, 2014 report from Dr. Young J. Lee, an attending
Board-certified anesthesiologist, in support of her claim. In this report, Dr. Lee examined
appellant and assessed annular tear at L5-S1 and disc herniation at L5-S1 based on MRI scans,
clinical lumbar radiculopathy, muscle spasm, and chronic pain syndrome due to trauma. He
advised that she developed these conditions after her December 18, 2004 work-related injury.
Dr. Lee referred appellant to a neurologist and ordered an additional lumbar MRI scan and lower
extremity EMG study to address her lower back pain and radicular symptoms in her lower
extremity and to determine the type of pain management treatment needed. He determined that
she had not yet reached MMI. Dr. Lee concluded that appellant was permanently and totally
disabled.
In a report dated December 3, 2014, Dr. Lee indicated that he reviewed Dr. Askin’s
October 17, 2014 report and disagreed with Dr. Askin’s conclusion that appellant no longer had
any residuals or disability causally related to her December 18, 2004 employment injury. He noted

4

appellant’s prior visit to his office on November 24, 2014 regarding her low back pain caused by
the accepted work-related injury. Dr. Lee further noted a history of appellant’s medical treatment
which failed to relieve her low back pain. He indicated that a January 11, 2005 lumbar spine MRI
scan did not show degenerative changes, but it showed a L4-5 disc bulge, a L5-S1 disc herniation,
an annular tear, and an effacing thecal sac. Dr. Lee maintained that while Dr. Askin attributed
appellant’s low back pain to underlying rheumatoid arthritis, there was no prior history of low
back pain. He noted that prior to the December 18, 2004 employment injury she was able to
perform her mail processor activities with no restrictions.
Dr. Lee advised that there was a relationship between appellant’s workers’ compensation
injury and current low back pain. He indicated that an annular tear was a rip in the annulus fibrous,
a tough ring that surrounded each intervertebral disc. The most likely mechanism began with
aberrant mechanical forces causing an inflammatory response and thus stimulating the nociceptive
receptors within the disc (i.e., bending to pick up mail out of containers). Pure discogenic pain
was not possible until the nucleus pulposus disrupted the outer annular fibers. This phenomenon
occurred with bulging or herniation of the disc when there was trauma to the back. Three factors
were involved in the evolution of discogenic pain, structural disruption of the disc, inflammatory
infiltration to the site of disruption, and nociceptive sensitization at the level of the discs
innervation. Trauma to the spinal cord would create such a reaction, thus causing the chronic low
back pain that appellant experienced. Dr. Lee opined that based on a reasonable degree of medical
probability, current medical findings, pertinent historical data, and documentation there was
causation between the work-related injury and appellant’s current medical condition as she did not
have a history of low back pain until after the injury in question.
Dr. Lee noted that although there was a medical history of rheumatoid arthritis, it could not
be concluded that this was the main cause of appellant’s pain. He further noted that Dr. Askin did
not reference any medical records prior to the injury in question as proof that the L5-S1 disc
herniation and annular tear were degenerative disorders. Dr. Lee related that in fact, all the medical
records pointed directly to traumatic injury as the cause of appellant’s lumbar spine conditions
post December 18, 2004. He also related that even if she had underlying rheumatoid arthritis she
was not symptomatic at the time of injury. Dr. Lee maintained that the work-related injury may
have aggravated the dormant condition and caused it to surface. He noted that rheumatoid arthritis
symptoms come and go depending on the degree of tissue inflammation. When body tissues are
inflamed (i.e., after trauma occurred), the disease becomes active. When tissue inflammation
subsides, the disease goes into remission. The course of rheumatoid arthritis varied among
affected individuals and periods of flares and remissions were typical. It was not uncommon for
a patient that suffered from rheumatoid arthritis to flare up after a trauma. When the disease was
active symptoms could include fatigue, loss of energy, lack of appetite, low-grade fever, muscle
and joint aches, and stiffness. Muscle and joint stiffness were usually most notable in the morning
and after periods of inactivity. During flares, joints frequently became warm, red, swollen, painful,
and tender. Rheumatoid arthritis usually inflamed multiple joints and affected both sides of the
body. Chronic inflammation could cause damage to body tissues, including cartilage and bone.
Dr. Lee maintained that this would lead to a loss of cartilage and erosion of the bones and muscles
resulting in joint deformity, destruction, and loss of function. He noted that none of these
symptoms explained appellant’s pain. He further noted that although rheumatoid arthritis could
be found in the spine, not one of appellant’s medical records pointed to the fact that her rheumatoid
arthritis was active or that any degenerative or arthritic conditions were found in imaging or
5

diagnostic studies performed directly after the injury. Dr. Lee advised that the subjective and
objective evidence found on examination did not lead him to believe that her pain was caused by
an arthritic condition. He indicated that Dr. Askin’s examination revealed that appellant’s knees
“appear visibly widened” and “crepitance on motion.” These were clearly indications that her
rheumatoid arthritis was active. However it did not mean that the disease was attacking appellant’s
spine.
Dr. Lee related that Dr. Askin also noted that appellant’s age was a factor in her pain, but
however, indicated that again no degenerative changes were noted on any diagnostic imaging. He
noted Dr. Askin’s finding that her age could be a factor causing her pain today, but indicated that
again no diagnostic testing showed degenerative changes. Dr. Lee also noted his finding that the
accepted injury could not be causing appellant’s current pain as it occurred over a decade ago. He
maintained, however, that it was common for patients with spinal injuries such as appellant to be
symptomatic for the rest of their lives. A herniated disc in the low back may cause the following
symptoms, low back pain, muscle tightness and cramping (which was positive on Dr. Askin’s
examination), pain that radiated down the leg, and tingling in the legs and/or feet with weakness.
To state that appellant was experiencing pain due to her age and underlying condition of
rheumatoid arthritis showed an incredible lack of attention to her medical record and current
medical criteria needed to meet each diagnosis. Dr. Lee reiterated that she had not reached MMI.
He determined that appellant remained symptomatic and would remain symptomatic for the rest
of her life. Dr. Lee concluded that the work-related lumbar injury caused her lumbar spine to
weaken and would never heal normally. This was a permanent loss of a body function. Dr. Lee
further concluded that appellant needed further medical attention including MRI scan studies,
EMG lower extremities studies, and possible interventional pain management to relieve her low
back pain. He respectfully requested that OWCP overturn its decision denying her care and fully
reinstate her benefits.
Appellant also submitted a November 26, 2014 lumbar MRI scan report from Dr. Scott G.
Mattox, a Board-certified radiologist, who found significant interval progression of degenerative
change at the L4-5 interspace with interval development of moderate acquired spinal stenosis.
In a report dated November 26, 2014, Dr. Russell I. Abrams, a neurologist, indicated that
appellant was involved in a work-related incident on December 18, 2004. He related that she
presented with low back pain, numbness in both lower extremities, pain shooting down both legs,
and weakness in both legs. Dr. Abrams noted appellant’s medical, social, and family history. He
provided a review of systems and findings on physical and neurological examination. Dr. Abrams
also provided a clinical impression of lumbar radiculopathy. He opined that it was clear that the
above diagnosis was directly related to her December 18, 2004 work-related injury. Dr. Abrams
advised that an EMG/nerve conduction velocity (NCV) study of the lower extremities was
indicated and medically necessary to differentiate lumbar radiculopathy from a peripheral
mononeuropathy.
OWCP received an October 3, 2014 Form OWCP-5c from Dr. Lee indicating that appellant
was not capable of performing her usual job due to a L5-S1 annular tear, severe low back pain,
and bilateral lower extremity weakness. He further indicated that she could not work eight hours
a day with restrictions. Dr. Lee noted that appellant had severe pain with walking, standing, sitting,
bending, squatting, and climbing.

6

OWCP issued a proposed notice of termination on November 19, 2014, finding that the
weight of the medical evidence rested with the opinion of Dr. Askin and established that appellant
had no disability or residuals causally related to the accepted December 18, 2014 employment
injury. It allotted appellant 30 days within which to submit any contrary medical evidence prior
to the finalization of the proposed termination of his wage-loss compensation and medical benefits.
Subsequently, OWCP received a supplemental opinion from Dr. Lee. Based on his
November 24, 2014 examination and review of medical records, he again opined that appellant
was permanently disabled due to her accepted December 18, 2004 employment injury.
By decision dated December 23, 2014, OWCP terminated appellant’s medical benefits and
wage-loss compensation effective that day. It found that the weight of the medical evidence rested
with Dr. Askin who reported that she no longer had any residuals or disability stemming from the
accepted employment injury.
OWCP received an additional report dated December 22, 2014 from Dr. Lee who
examined appellant, reviewed diagnostic test results, and assessed lumbar radiculopathy at
bilateral L4-5 based on an EMG study. He restated his prior assessments of annular tear at L5-S1,
disc herniation at L5-Sl, muscle spasm, and chronic pain syndrome due to trauma. Dr. Lee again
advised that appellant developed the diagnosed conditions following her December 18, 2004 workrelated injury and that she had not reached MMI and was permanently and totally disabled.
In a letter dated January 5, 2015 and received by OWCP on January 9, 2015, appellant,
through counsel, requested a telephone hearing with an OWCP hearing representative regarding
the December 23, 2014 termination decision.
OWCP received an additional report dated December 10, 2014 from Dr. Abrams and
reports dated January 19 to July 24, 2015 from Dr. Lee who reiterated their prior lumbar diagnoses
and opinions that the diagnosed conditions were causally related to the accepted December 18,
2004 work injury. Dr. Lee, in reports dated February 18 and May 13, 2015, indicated that he
performed a caudal epidural steroid injection under fluoroscopic guidance to treat appellant’s
lumbar herniated nucleus pulposus with radiculopathy.
By decision dated September 3, 2015, an OWCP hearing representative affirmed the
December 23, 2014 termination decision. The hearing representative found that the medical
evidence submitted was insufficient to outweigh the weight accorded to Dr. Askin’s medical
opinion.
OWCP received reports dated September 21 and November 9, 2015 and January 4, 2016,
from Dr. Lee who examined appellant and diagnosed sacroiliitis. Dr. Lee reiterated his prior
lumbar diagnoses and opinions on causal relationship and appellant’s disability status.
In a letter dated August 19, 2016 and received by OWCP on August 24, 2016, appellant,
through counsel, requested reconsideration of the September 3, 2015 decision. Counsel contended
that OWCP disobeyed its procedures regarding the expertise of Dr. Joshua B. Sundhar, a Boardcertified internist, Dr. Lee, Dr. Christopher Kepler, a Board-certified orthopedic surgeon, and
Dr. Abrams who were better qualified than Dr. Askin to render an opinion regarding the causal
relationship between appellant’s rheumatoid arthritis condition. He further contended that
7

Dr. Askin’s medical report was not entitled to the weight of the medical evidence as it contained
inconsistencies while the treating physicians’ opinions were well rationalized. Counsel asserted
that, at the very least, appellant should have been referred to a referee physician to resolve a
conflict in medical opinion between Dr. Sundhar and Dr. Lee prior to the termination of her
compensation benefits.
In support of her request for reconsideration, appellant submitted a May 25, 2016 report
from Dr. Lee who restated his prior lumbar diagnoses and opinion on causal relationship. Dr. Lee
noted that appellant’s conditions were permanent.
In a November 23, 2015 operative report, Dr. Kepler provided a preoperative and
postoperative diagnosis of lumbar stenosis and spondylolisthesis. He indicated that on
November 16, 2015 he performed posterior lumbar decompression and instrumented fusion at
L4-5.
By letter dated May 20, 2016, Dr. Sundhar noted a history of injury that appellant was at
work in 2004 when she experienced pain on the left side of her lower back and left leg. He
reviewed a lumbar MRI scan which showed a herniated disc at L4-5. Dr. Sundhar indicated that
appellant was subsequently unable to work and she had been under his care for rheumatoid
arthritis. He advised that there was no spinal involvement of her rheumatoid arthritis or extraarticular manifestations. Dr. Sundhar opined within a reasonable degree of medical certainty that
appellant’s back symptoms/injury were not related in any fashion to her rheumatoid arthritis. He
maintained that her surgery was performed for a herniated disc and was not related to her
rheumatoid arthritis.
OWCP received a December 16, 2016 report from Dr. Lee who again reiterated his prior
lumbar diagnoses.
By decision dated March 1, 2017, OWCP denied modification of the September 3, 2015
decision. It found that the medical evidence submitted did not provide a rationalized medical
opinion substantiating that appellant’s additional medical conditions and continuing disability
were causally related to the accepted December 18, 2004 employment injury.
LEGAL PRECEDENT -- ISSUE 1
Once OWCP accepts a claim, it has the burden of justifying termination or modification of
compensation. After it has been determined that an employee has disability causally related to his
or her employment, OWCP may not terminate compensation without establishing that the
disability had ceased or that it was no longer related to the employment.2 Its burden of proof
includes the necessity of furnishing rationalized medical opinion evidence based on a proper
factual and medical background.3

2

Jason C. Armstrong, 40 ECAB 907 (1989).

3

See Del K. Rykert, 40 ECAB 284, 295-96 (1988).

8

The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability.4 To terminate authorization for medical treatment, OWCP must
establish that appellant no longer has residuals of an employment-related condition, which would
require further medical treatment.5
Section 8123(a) of FECA provides in pertinent part: if there is disagreement between the
physician making the examination for the United States and the physician of the employee, the
Secretary shall appoint a third physician who shall make an examination.6 Where a case is referred
to an impartial medical examiner for the purpose of resolving a conflict, the opinion of such
specialist, if sufficiently well rationalized and based on a proper factual and medical background
must be given special weight.7
ANALYSIS -- ISSUE 1
The Board finds that OWCP did not meet its burden of proof to justify termination of
appellant’s wage-loss compensation and medical benefits due to an unresolved conflict in the
medical opinion evidence.
OWCP accepted that appellant sustained an L5-6 herniated disc due to the accepted
December 18, 2004 employment injury. By decision dated December 23, 2014, it terminated
appellant’s wage-loss compensation and medical benefits effective that day based on the opinion
of Dr. Askin, a second opinion physician. This decision was affirmed by an OWCP hearing
representative in a September 3, 2015 decision. In a March 1, 2017 decision, OWCP denied
appellant’s request for modification.
The Board finds that there is an unresolved conflict in the medical evidence between the
opinions of appellant’s treating physician, Dr. Lee, and the second opinion physician, Dr. Askin.
Dr. Lee began treating appellant on November 24, 2014. On that date, he reported findings
on physical examination and reviewed diagnostic test results. Dr. Lee assessed annular tear at L5S1, disc herniation at L5-S1, clinical lumbar radiculopathy, muscle spasm, and chronic pain
syndrome due to trauma. He opined that these conditions developed after appellant’s
December 18, 2004 accepted work-related injury. Dr. Lee determined that she had not reached
MMI. He concluded that appellant was permanently and totally disabled.
In an October 17, 2014 report, the second opinion physician, Dr. Askin, opined that
appellant had no residuals or disability due to her accepted L5-6 herniated disc. He acknowledged
that, while appellant may have experienced pain associated with the accepted injury, it was a
temporary expression of discomfort. Dr. Askin maintained that lingering complaints of pain so
many years later could not have been on the basis of the accepted injury. He noted that the accepted
4

T.P., 58 ECAB 524 (2007); Kathryn E. Demarsh, 56 ECAB 677 (2005).

5

Kathryn E. Demarsh, id.; James F. Weikel, 54 ECAB 660 (2003).

6

5 U.S.C. § 8123(a); R.C., 58 ECAB 238 (2006); Darlene R. Kennedy, 57 ECAB 414 (2006).

7

V.G., 59 ECAB 635 (2008); Sharyn D. Bannick, 54 ECAB 537 (2003); Gary R. Sieber, 46 ECAB 215 (1994).

9

condition was of historical utility only based on the SOAF. Dr. Askin attributed appellant’s current
back pain to nonwork-related degenerative disc disease and/or rheumatoid arthritis. He explained
that she was at an age when run-of-the-mill degenerative disc disease was frequently the best
explanation for back pain. Dr. Askin further explained that there was no clinical finding to support
continuing residuals of the accepted employment injury. He determined that appellant had reached
MMI with regard to the accepted condition. Dr. Askin concluded that she was capable of returning
to her usual job without restrictions. In addition, he concluded that further medical treatment of
the accepted condition was not indicated.
Appellant submitted a series of reports from treating physicians following Dr. Askin’s
second opinion report supporting continuing employment-related residuals and disability. In a
November 26, 2014 report, Dr. Abrams examined appellant and provided a clinical impression of
lumbar radiculopathy. He opined that the diagnosed condition was directly related to the accepted
December 18, 2004 work injury.
In his December 3, 2014 report, Dr. Lee disagreed with Dr. Askin’s conclusion that
appellant no longer had any residuals or disability due to the accepted December 18, 2004 work
injury. He explained that a January 11, 2005 lumbar MRI scan did not show degenerative changes,
rather it revealed L4-5 disc bulge, L5-S1 disc herniation, annular tear, and effacing thecal sac.
Dr. Lee indicated that Dr. Askin did not refer to any medical records to support that appellant’s
L5-S1 disc herniation and annual tear were degenerative disorders. The Board notes that appellant
has the burden to establish any additional conditions for which compensation is claimed are
causally related to the accepted employment injury.8 Dr. Lee relative to how bending to pick up
mail out of containers on December 18, 2004 caused appellant’s annular tear, as well as her chronic
pain syndrome, which were not accepted conditions. He also opined that appellant’s underlying
dormant rheumatoid arthritis was aggravated by the accepted employment injury. Dr. Lee
determined that she had not reached MMI. He concluded that the work-related injury caused a
permanent loss of a function of the body. Dr. Lee completed a Form OWCP-5c on October 3,
2014 which indicated that appellant was totally and permanently disabled due to her L5-S1 annular
tear, severe low back pain, and bilateral lower extremity weakness.
Accordingly, at the time OWCP terminated appellant’s compensation on December 23,
2014, there remained an unresolved conflict in the medical opinion evidence as to whether
appellant had residuals and disability from the accepted employment injuries.9 Dr. Askin
concluded that appellant had no residuals or disability and that the accepted condition had resolved.
Dr. Lee’s reports discussed appellant’s continuing symptomatology and opined that appellant
continued to have residuals and disability from the accepted condition.
It is well established that where there exist opposing medical reports of virtually equal
weight and rationale, the case should be referred to an impartial medical specialist for the purpose
of resolving the conflict.10 OWCP should have properly resolved the conflict prior to termination
8

See C.L., Docket No. 17-0949 (issued September 19, 2017).

9

See J.S., Docket No. 15-0872 (issued September 28, 2016).

10

Supra note 6.

10

of compensation.11 As OWCP failed to resolve the conflicting medical opinion evidence, the
Board finds that it did not meet its burden of proof to terminate benefits.12
CONCLUSION
The Board finds that OWCP did not meet its burden of proof to terminate appellant’s wageloss compensation and medical benefits on December 23, 2014. In light of the Board’s disposition
on the first issue, the second issue is moot.
ORDER
IT IS HEREBY ORDERED THAT the March 1, 2017 decision of the Office of Workers’
Compensation Programs is reversed.
Issued: May 10, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

11

R.R., Docket No. 15-0380 (issued April 10, 2015); S.J., Docket No. 14-1821 (issued January 23, 2015).

12
See J.S., Docket No. 15-0872 (issued September 28, 2016); V.Y., Docket No. 14-0828 (issued
November 14, 2014).

11

